Case 6:20-cv-00101-ADA Document 57-4 Filed 11/25/20 Page 1 of 7




               EXHIBIT 3
     Case 6:20-cv-00101-ADA Document 57-4 Filed 11/25/20 Page 2 of 7



                                                                            IEEE Std 100-1996




               The IEEE Standard Dictionary of
               Electrical and Electronics Terms

                                       Sixth Edition


           Standards Coordinating Committee 10, Terms and Definitions
                              Jane Radatz, Chair




This standard is one of a number of information technology dictionaries being developed by standards
organizations accredited by the American National Standards Institute. This dictionary was developed
under the sponsorship of voluntary standards organizations, using a consensus-based process.




                                  ISBN 1-55937-833-6
                                                        90000




                                   9 781559 378338
     Case 6:20-cv-00101-ADA Document 57-4 Filed 11/25/20 Page 3 of 7




Introduction
Since the first edition in 1941 of the American Standard Definitions of Electrical Terms, the work now
known as IEEE Std 100, The IEEE Standard Dictionary of Electrical and Electronics Terms, has evolved
into the unique compendium of terms that it is today.

The current edition includes all terms defined in approved IEEE standards through December 1996. Terms
are categorized by their technical subject area. They are also associated with the standards or publications
in which they currently appear. In some cases, terms from withdrawn standards are included when no
current source can be found. Earlier editions of IEEE Std 100 included terms from sources other than
IEEE standards, such as technical journals, books, or conference proceedings. These terms have been
maintained for the sake of consistency and their sources are listed with the standards in the back of the
book.

The practice of defining terms varies from standard to standard. Many working groups that write standards
prefer to work with existing definitions, while other choose to write their own. Thus terms may have
several similar, although not identical, definitions. Definitions have been combined wherever it has been
possible to do so by making only minor editorial changes. Otherwise, they have been left as written in
the original standard.

Users of IEEE Std 100 occasionally comment on the surprising omission of a particular term commonly
used in an electrical or electronics field. This occurs because the terms in IEEE Std 100 represent only
those defined in the existing or past body of IEEE standards. To respond to this, some working groups
obtain authorization to create a glossary of terms used in their field. All existing, approved standard
glossaries have been incorporated into this edition of IEEE Std 100, including the most current glossaries
of terms for computers and power engineering.

IEEE working groups are encouraged to refer to IEEE Std 100 when developing new or revised standards
to avoid redundancy. They are also encouraged to investigate deficiencies in standard terms and create
standard glossaries to alleviate them.

The sponsoring body for this document was Standards Coordinating Committee 10 on Definitions
(SCClO), which consisted of the following members:

                                           Jane Radatz, Chair

John W. Balde                                Chris Heegard                               F. A. Saal
Arthur Ballato                               John Horch                                  Ralph M. Showers
Bruce Barrow                                 J. L. Koepfinger                            Edward N. Skomal
William Carey                                Allen H. Meitzler                           Kenneth L. Swinth
Frank A. Denbrock                            Frank D. Myers                              Raymond S. Turgel
Jay Forster                                  David E. Roberts                            Edward F. Vance




                                                                              LINDA HALL LIBRARY
                                                                              KANSAS CITY, MISSOURI
     Case 6:20-cv-00101-ADA Document 57-4 Filed 11/25/20 Page 4 of 7



When the IEEE Standards Board approved this standard on 10 December 1996, it had the following
membership.

                   Donald C. Loughry, Chair  Richard J. Holleman, Vice Chair
                                  Andrew G. Salem, Secretary

Gilles A. Baril                              E.G. "Al" Kiener                             Jose R. Ramos
Clyde R. Camp                                Joseph L. Koeptinger*                        Arthur K. Reilly
Joseph A. Cannatelli                         Stephen R. Lambert                           Ronald H. Reimer
Stephen L. Diamond                           Lawrence V. McCall                           Gary S. Robinson
Harold E. Epstein                            L. Bruce McClung                             Ingo Riisch
Donald C. Fleckenstein                       Marco W. Migliaro                            John S. Ryan
Jay Forster*                                 Mary Lou Padgett                             Chee Kiow Tan
Donald N. Heirman                            John W. Pope                                 Leonard L. Tripp
Ben C. Johnson                                                                            Howard L. Wolfman

*Member Emeritus

Also included are the following nonvoting IEEE Standards Board liaisons:

                                             Satish K. Aggarwal
                                             Alan H. Cookson
                                             Chester C. Taylor

                             Kim Breitfelder (1995-present), IEEE Std JOO Editor
                             Stephen Huffman (1993-1995), JEEE Std JOO Editor

Assistance was provided by the IEEE Standards editorial staff.


How to use this dictionary
The terms defined in this dictionary are listed in letter-by-letter alphabetical order. Spaces are ignored in
this style of alphabetization, so cable value will come before cab signal. Descriptive categories associated
with the term in earlier editions of IEEE Std 100 will follow the term in parentheses. New categories
appear after the definitions (see Categories, below), followed by the designation of the standard or stan-
dards that include the definition. If a standard designation is followed by the letter s, it means that edition
of the standard was superseded by a newer revision and the term was not included in the revision. If a
designation is followed by the letter w, it means that edition of the standard was withdrawn and not
replaced by a revision. A bracketed number refers to the non-IEEE standard sources given in the back
of the book.

Acronyms and abbreviations are no longer listed in a separate section in the dictionary; rather, they are
incorporated alphabetically with other terms. Each acronym or abbreviatioi;i refers to its expanded term,
where it is defined. Acronyms and abbreviations for which no definition was included in past editions
have been deleted from this edition of IEEE Std 100.

Abstracts of the current set of approved IEEE standards are provided in the back of the book. It should
be noted that updated information about IEEE standards can be obtained at any time from the IEEE
Standards World Wide Web site at http://standards.ieee.org/.


Categories
The category abbreviations that are used in this edition of IEEE Std 100 are defined below. This infor-
mation is provided to help elucidate the context of the definition. Older terms for which no category could
be found have had the category "StdlOO" assigned to them. Note that terms from sources other than IEEE
standards, such as the Nafional Electrical Code® (NEC®) or the National Fire Protection Association,
may not be from the most.recent editions; the reader is cautioned to check the latest editions of all sources
for the most up-to-date terminology.
iv
     Case 6:20-cv-00101-ADA Document 57-4 Filed 11/25/20 Page 5 of 7


interconnected delta connection                                     540                                                           interface

interconnected delta connection (power and distribution                     of interleaved metal electrodes (fingers) whose function is to
   transformers) A three-phase connection using six windings                 transform electrical energy into acoustic energy or vice versa
  (two per phase) connected in a six-sided circuit with ix bush-             by means of the piezoelectric effect.       (UFFC) 1037-1992
   ings to provide a fixed phase-shift between two three-phase            interdigit interval (dial-pulse address signaling system ) (te-
  circuits without change in voltage magnitude. Nore: The in-               lephony) In dial-pulse signaling, an extended make interval
   terconnected delta connection is sometimes described as a                 used to separate and distinguish successive dial-pulse address
  "hexagon autotransformer," or a "squashed delta."                         digits.                                      (COM) 753- I 983w
                                           (PE) C57. I 2.80- I978r        interdigit (interdigital) time (measuring the performance of
interconnected star connection of polyphase circuits See: zig-               tone address signaling systems) The time interval between
   zag connection of polyphase circuits.                                    successive signal present intervals during which no signal
interconnected system (A) (electric power system) A system                   present condition exists. This time includes the signal off con-
  consisting of two or more individual power systems normally               dition and transition intervals between signal off condition
  operating with connecting tie lines. See also: power system.              and signal present condition on both state transitions.
   (B) Two or more power systems connected by transmission                                                                (COM) 752- I986r
   facilities .                                      (PE) 94-1991         interelectrode capacitance (j-1 interelectrode capacitance cjl
interconnecting channel (of a supervisory system) The trans-                of an n-terminal electrode tube) The capacitance deter-
   mission link, such as the direct wire, carrier, or microwave              mined from the short-circuit transfer admittance between the
  channel (including the direct current, tones, etc.) by which              }th and the /th terminals. Note : This quantity is often referred
   supervisory control or indication signals or selected telemeter           to as direct interelectrode capacitance. See also: electron-tube
   readings are transmitted between the master station and the              admitta~ces.                                   (ED) 161-1971w
   remote station or stations, in a single supervisory system.            interelectrode transadmittance (j-1 interelectrode transad-
                                        (PE/SWG) C37.IOO-l992               mittance of an n-electrode electron tube) The short-circuit
interconnection (1) The physical plant and equipment required                transfer admittance from the }th electrode to the Ith electrode.
   to facilitate the transfer of electric energy between two or             See also: electron-tube admittances.           (ED) 161-1971 w
   more entities. It can consist of a substation and an associated        interelectrode transconductance (j-1 interelectrode trans-
   transmission line and communications facilities or only a sim-           conductance) The real part of the j-1 interelectrode transad-
   ple electric power feeder.               (PE/SUB) 1109-1990               mittance. See also: electron-tube admittances.
   (2) The facilitie that connect two power systems or control                                                             (ED) 161-1971w
   areas.                                           (PE) 858-1993
                                                                          interelement influences (polyphase wattmeters) The percent-
interconnection device See: adapter.                                        age change in the recorded value that is caused solely by the
interconnection diagram (packaging machinery) A diagram                     action of the stray field of one element upon the other element.
   showing the connections between the terminals in the control             Note: This influence i determined at the specified frequency
   panel and outside points, such as connections to motors and              of calibration with rated current and rated voltage in phase
   auxiliary devices.                             (IA) 333-1980w            on both elements or such lesser value of equal currents in
interconnection tie A feeder interconnecting two electric sup-               both elements as gives end-scale deflection. Both current and
   ply systems. Note: The normal flow of energy in such a feeder             voltage in one element shall then be reversed, and, for rating
   may be in either direction. See also: center of distribution.             purposes, one-half the difference in the readings in percent is
                                                   (PE/T&D) [10]             the interelement influence. See also: accuracy rating.
interconnect space The address space used for board identifi-                                                            (EEC) (102], (111]
   cation, system configuration, and board speci fie functions            interexchange carrier In the United States, a common carrier
   such as testing and diagnostics.          (C/MM) 1296-l 987s              limited by law to carry telephone traffic between local ex-
interconnect template A definition of the contents of the in-               change and transport areas.                      (C) 610.7-1995
   terconnect space of an agent.             (C/MM) 1296-1987s            interexchange channel A direct channel or circuit between ex-
interdendritic corrosion Corrosive attack that progresses pref-             changes.                                         (C) 610.7-1995
   erentially along interdendritic paths. Nore: This type of attack       interface (1) (696 interface devices) A shared electrical bound-
   results from local differences in composition, that is, coring,           ary between parts of a computer system, through which in-
   commonly encountered in alloy castings.                (IA) [59]          formation is conveyed.                    (C/MM) 696- I 983w
interdigital magnetron A magnetron having axial anode                        (2) (microprocessor operating systems) A shared boundary
   segments around the cathode, alternate segments being                     between two layers or modules of software.
   connected together at one end, remaining segments con-                                                               (C/MM) 855- 1985s
   nected together at the opposite end.                                      (3) (watthour meters) The means for transmitting informa-
                                           (ED) [45], 161-l971w              tion between the register and peripheral equipment.
interdigital transducer (IDT) A comb-like conductive struc-                                                           (ELM) Cl2. 13-1985s
   ture that is fabricated on the surface of a substrate and consists        (4) (general) A shared boundary.                  (C) [20], [85]



                                       -   X/ 4
                                                                  BUS BAR
                                                                                       -   -x1a



                                                                                                                        t
                                                     _./
                                                             FINGER/ELECTRODE
                                                                                ....__                          APERTURE
                                                                                                                        ~



                                   - x/4                                           -       -xta
                           IDT with Smale {X/4) Electrodes                     IDT with Double/Split (X/8) Electrodes
                                                  Illustration of transducer parameters
    Case 6:20-cv-00101-ADA Document 57-4 Filed 11/25/20 Page 6 of 7


interface-CCITT                                                541                                                   interface plane

 (5) (Class IE equipment and circuits) (nuclear power gen-             (18) A shared boundary between two objects such as devices,
 erating station) A junction or junctions between a Class IE           systems, or networks, across which information is passed. See
 equipment and another equipment or device. (Examples: con-            also: data-transfer interface; user interface.
 nection boxes, splices, terminal boards, electrical connec-                                   (C/PE/SUB) 610.10-1994, 999-1992
 tions, grommets, gaskets, cables, conduits, enclosures, etc.)         (19) Either the MA interface or the MT interface without
                                  (PE) 323-1974s, 380-1975w            distinction, or one of the two in particular.
 (6) (programmable instrumentation) A common boundary                                                           (C/PA) 1224.1-1993
 between a considered system and another system, or between            (20) A junction or junctions between a Class IE equipment
 part of a system, through which information is conveyed.              and another equipment or device. (For motors, typical inter-
                                              (IM) 488. l-l 987r       faces include, as applicable: mechanical mounting connection
 (7) (test, measurement, and diagnostic equipment) A                    to the driven equipment and the motor mounting to its base,
 shared boundary involving the specification of the intercon-          any force transmitted to the motor, electrical connection,
 nection between two equipments or systems. The specifica-             cooling system connections, and lubrication system connec-
 tion includes the type, quantity and function of the intercon-         tion.)                                          (PE) 334-1994
 nection circuits and the type and form of signals to be               (21) In software development, a relationship among two or
 interchanged via those circuits. See also: adapter.                    more entities (such as software item - software item, software
                                                      (MIL) [2]         item - hardware item, software item - user, or software unit -
 (8) (A) (data transmission) A common boundary; for ex-                software unit) in which the entities share, provide, or ex-
 ample, a physical connection between two systems or two               change data. An interface is not a software item, software
 devices. The boundary may be mechanical such as the phys-              unit, or other system component; it is a relationship among
 ical surfaces and spacings in mating parts, modules, compo-            them.                               (C/SE) J-STD-0 I 6- I 995
 nents, or subsystems, or electrical, such as matching signal          (22) A shared boundary between two layers or modules of
 levels, impedances, or power levels of two or more subsys-            software.                                  (C/MM) 855-1990
 tems. (B) (data transmission) A concept involving the pec-          interface-CCITT (data transmission) The present European,
 ification of the interconnection between two equipments or            and possible world standard, for interface requirements be-
 systems. The specification includes the type, quantity, and            tween data processing terminal equipment and data commu-
 function of the interconnection circuits and the type and form         nication equipment. The CCITT standard resembles very
 of signals to be interchanged by these circuits.                      closely the American EIA, Standard RS-232-C. This standard
                                               (PE) 599- I985w          is considered mandatory in Europe and on the other conti-
 (9) (A) (software) A shared boundary across which infor-               nents.                                        (PE) 599- l 985w
 mation is passed. (B) (software) A hardware or software             interface control (1) (software, configuration management)
 component that connects two or more other components                  The process of identifying all functional and physical char-
 for the purpose of passing information from one to                    acteristics relevant to the interfacing of two or more config-
 the other. (C) (software) To connect two or more components            uration items provided by one or more organizations, and
 for the purpose of passing information from one to the other.         ensuring that proposed changes to these characteristics are
 (D) (software) To serve as a connecting or connected com-             evaluated and approved prior to implementation. See also :
 ponent as in definition (B).                  (C) 610.12- I 990        baseline; configuration audit; configuration control; configu-
 (10) (STEbus) A shared boundary between two or more sys-               ration control board; configuration identification; configura-
 tems, or between two or more elements within a system,                 tion item; configuration management; configuration status
 through which information is conveyed.                                 accounting; software library.
                             (C/MM) I000-1987r, 796-1983r                                           (C/SE) 610.12-1990, 828-1983s
 (11) (SBX bus) A hared boundary, between two systems or                (2) (software) (DoD usage) In configuration management, the
 parts of systems, through which information is transferred.            administrative and technical procedures and documentation
                                            (C/MM) 959- I 988r          necessary to identify functional and physical characteristics
 (12) (electromechanical watthour meters) The means for                 between and within configuration items provided by different
 communications between devices.           (ELM) Cl2.15-1990            developers, and to resolve problems concerning the specified
 (13) A device placed between the line output of a digital tele-        interfaces. See also: configuration control.
 phone set and test equipment. The device performs at least                                                           (C) 610.12-1990
 one of the following functions: simulation of a normal net-         interface-EIA standard RS-232-C (data transmission) A
 work connection, control of the telephone set under test, or           standardized method adopted by the Electronic Industries As-
 access for the reference codec to the digital voice signal.            sociation to ensure uniformity of interface between data com-
                                              (COM) 269-1992            munication equipment and data processing terminal equip-
 (14) (MULTIBUS) A shared boundary between modules or                   ment. The standard interface has been generally accepted by
 agents of a computer system, through which information is              a great majority of the manufacturers of data transmission and
 conveyed.                                (C/MM) l296-l987s             business equipment.                           (PE) 599- I 985w
 (15) A junction or junctions between a Class IE equipment           interface error An error condition caused by hardware incom-
 and another equipment or device. (For motors, typical inter-           patibility, software incompatibility or other incompabilities
 faces include, as applicable: mechanical mounting connection           between any two items of equipment.           (C) 610.10-1994
 to the driven equipment and the motor mounting to its base,
                                                                     interface-MIL STD 188B (data transmission) The standard
 and force transmitted to the motor, electrical connection,
                                                                        method of interface established by the Department of Defense
 cooling system connections, and lubrication system connec-
                                                                        and is presently mandatory for use by the departments and
 tion. See also: data-transfer interface; user interface.
                                                                        agencies of the Department of Defense for the installation of
                                                 (PE) 334-1994
                                                                        all new equipment. This standard provides the interface re-
 (16) A shared boundary between two functional entities. A
                                                                        quirements for interconnection between data communication
 standard specifies the services in terms of the functional
                                                                        security devices, data processing equipment, or other special
 characteristics and behavior observed at the interface. The
                                                                        military terminal devices.                    (PE) 599-1985w
 standard is a contract in the sense that it documents a
 mutual obligation between the service user and provider and         interface, operating (connector) The surfaces at which a con-
 a ures a table definition of that obligation.                          nector is normally separated. (See the corresponding figure.)
                                            (C/PA) 14252-1996                                                                386-1977s
 (17) Hardware or software that provides a point of commu-           interface operation See: operation.
 nication between two or more processes, persons, or other           interface plane An assigned plane on the bonom surface of the
  physical entities.             (C) 610.10-1994, 610.7-1995            module connector from which the connector's electrical pins
    Case 6:20-cv-00101-ADA Document 57-4 Filed 11/25/20 Page 7 of 7


interface requirement                                              542                                                        interference

              CAP                   PLUG                                   ELBOW                               BUSHING
         ,,----"---..
                                   600N200A
                                   BUSHING
                                   WELL
                                                                                                              PROVISION FOR
                                   ADAPTER
                                                                                                              CONNECTION TO
                                   PLUG
                                                                                                              APPARATUS




                CONNECTING
                PLUG


                                                                                            I
                                                                                            I

                                                                                        --~-

                        TEST~                                                                               INTEGRAL
                        POINT-~                                                           COMPRESSION       BUSHING
                                                                                          LUG
                                                                                          PROVISION FOR
                                      INSULATING                         i--~-+---f , /   GROUND WIRE CONNECTION
          TEST POINT                  PLUG
             CAP
                                                                                                -   TO EXTERNAL GROUND




                                   Typical components of 600 A separable insulated connector system
                                                            operating Interface



   protrude, thus forming the mating surface. This surface is              (4) (programmable instrumentation) The device-indepen-
   used as a reference for module dimensions.                              dent mechanical, electrical, and functional elements of an in-
                                             (BA/C) 1101.3-1993            terface necessary to effect communication among a set of
interface requirement (software) A requirement that specifies              devices. Cables, connector, driver and receiver circuits, signal
  an external item with which a system or system component                 line descriptions, timing and control conventions, and func-
   must interact, or that sets forth constraints on formats, timing,       tional logic circuits are typical interface system elements.
  or other factors caused by such an interaction. Contrast: de-                                                         (IM) 488. l- l 987r
  sign requirement; functional requirement; implementation re-           interface test A test to check interaction among equipment
  quirement; performance requirement; physical requirement.                through permanent interconnections.
                                                  (C) 610.12-1990                                                   (PE/SUB) 1303-1994
interface specification (1) (software) A document that specifies         interface test adapter (IT A) A device or series of devices de-
   the interface characteristics of an existing or planned system          signed to provide a compatible connection between the unit
   orcomponent.                                   (C) 610.12-1990          under te t (UUT) and the test equipment. May include proper
   (2) The description of essential functional , performance, and          stimuli or loads not contained in the test equipment.
   physical requirements and constraint at a common boundary                                                            (ATL) 1232-1995
   between two or more system elements or between a system               interface testing (software) Testing conducted to evaluate
   element and an operator (human interface).                              whether systems or components pass data and control
                                               (C/SE) 1220-1994            correctly to one another. See also : component testing; inte-
interface system (1) (696 interface devices) (general system               gration testing; system testing; unit testing.
   term) The device independent functional, electrical, and me-                                                           (C) 610.12-1990
   chanical elements of an interface necessary to effect unam-           interfacial connection (soldered connections) A conductor
   biguous communication among a set of devices. Driver and                that connects conductive patterns on opposite ides of the
   receiver circuits, signal line descriptions, timing and control          base material.                                    (EEC) (105]
   conventions, data transfer protocols, and functional logic cir-       interference (1) (data transmission) In a signal tran mis ion
   cuits are typical system elements.        (C/MM) 696-1983w               path, either extraneous power which tend to interfere with
   (2) (general system) (microcomputer system bus) The de-                 the reception of the desired signals or the disturbance of signal
   vice-dependent electrical and functional interface elements              which results.                                (PE) 599-1985w
   necessary for communication between devices. Typical ele-                (2) (electric-power-system measurements) Any spurious
   ments are: driver and receiver circuits and functional logic             voltage or current appearing in the circuits of the instrument.
   circuits.                                  (C/MM) 796-1983r             Note: The source of each type of interference may be within
   (3) (STEbus) The device-independent electrical, mechanical,             the instrument case or external. The instrument design should
   and functional interface elements required for unambiguous               be such that the effects of interference ari ing internally are
   communication between two or more devices. Typical ele-                  negligible.                                       (EEC) (112)
   ments include                                                            (3) (induction or dielectric-heating usage) The disturbance
  • driver and receiver circuitry                                           of any electric circuit carrying intelligence caused by the
  • signal line descriptions                                                transfer of energy from induction- or dielectric-heating equip-
  • timing and control conventions                                          ment.                             (IA) 169-1955w, 54-1955w
  • communication protocols                                                 (4) (fiber optics) In optics, the interaction of two or more
  • functional logic circuits.                                              beams of coherent or partially coherent light. See also: co-
                                                                            herent; degree of coherence; diffraction.
                                           (C/MM) 1000-1987r                                                         (Std I00) 812- l 984w
